Citation Nr: 1745202	
Decision Date: 10/12/17    Archive Date: 10/19/17

DOCKET NO.  13-33 995A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim for entitlement to service connection for a right shoulder disability.

2.  Entitlement to service connection for a right should disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

K. Lynch, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1966 to May 1969.  Additionally, the Veteran served on reserve duty from July 9, 1978 to July 22, 1978, from May 4, 1986 to May 17, 1986, and from May 13, 1988 to May 15, 1988.  The Veteran received the Purple Heart Medal for wounds received in service in Vietnam. 

This case is before the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in May 2010 by a Regional Office (RO) of the Department of Veterans Affairs (VA) in St. Petersburg, Florida. 

In February 2017, the Veteran testified during a Travel Board hearing before the undersigned via videoconference.  A transcript of the testimony offered at this hearing has been associated with the record.


FINDINGS OF FACT

1.  The claim of entitlement to service connection for a right shoulder disability was previously considered and denied by the Milwaukee, Wisconsin RO in April 2003.  The Milwaukee, Wisconsin RO informed the Veteran of that decision and of his appellate rights.  Although the Veteran filed a Notice of Disagreement (NOD) with the April 2003 rating decision, he did not perfect his appeal following a January 2005 Statement of the Case (SOC).  

2.  The evidence received since the January 2005 SOC is not cumulative or redundant of the evidence of record at the time of the prior denial and relates to an unestablished fact necessary to establish the claim of entitlement to service connection for a right shoulder disability.

3.  Resolving all benefit of the doubt in favor of the Veteran, the Veteran's pre-existing right shoulder separation with tendonitis was permanently aggravated during a verified period of active duty for training (ACDUTRA).


CONCLUSIONS OF LAW

1.  The April 2003 rating decision, which denied the Veteran's claims of entitlement to service connection for right shoulder condition, is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 3.156, 20.201, 20.302, 20.1103 (2016).

2.  New and material evidence has been received and the claim for entitlement to a right shoulder disability is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. §§ 3.156 (2016).

3.  The criteria for service connection for a pre-existing right shoulder separation with tendonitis have been met.  38 U.S.C.A. §§ 101(24), 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

In order to reopen a claim which has been denied by a final decision, the claimant must present new and material evidence.  38 U.S.C.A. § 5108.  New evidence means existing evidence not previously submitted to VA.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, the "credibility" of newly presented evidence is to be presumed unless the evidence is inherently incredible or beyond the competence of the witness).

The language of 38 C.F.R. § 3.156(a) creates a low threshold for finding new and material evidence, and views the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  Evidence "raises a reasonable possibility of substantiating the claim," if it would trigger VA's duty to provide an examination in adjudicating a non-final claim.  Shade v. Shinseki, 24 Vet. App. 110 (2010).

In an April 2003 rating decision, the Milwaukee, Wisconsin RO denied the claim of entitlement to service connection for right shoulder condition based on the determination that the Veteran's right shoulder condition was not incurred in, or aggravated beyond normal progress related to, military service.

In September 2003, the Veteran initiated an appeal of the April 2003 decision.  See January 2004 correspondence.  A Statement of the Case was issued in January 2005.  However, the Veteran did not perfect his appeal with a timely VA Form 9.  Thus, the decision became final. 38 U.S.C.A. § 7105 (d); 38 C.F.R. §§ 3.156 (b), 20.1103.

Since the January 2005 SOC, at the February 2017 hearing before the Board, the Veteran testified that he experienced a right shoulder injury during active duty service, and that he has continually experienced shoulder injury and pain since service.  The Veteran's service treatment records and private treatment records include medical opinions, treatment, and complaints of a right shoulder injury.  See, e.g., August 2008 doctor correspondence; August 2008 Veteran correspondence; October 2008 medical records; October 2008 Veteran correspondence; March 2010 correspondence; and July 2017 correspondence.  This evidence is new and material evidence because it was not of record at the time of the January 2005 SOC, and indicates the Veteran has a current right shoulder condition which may be related to the Veteran's right shoulder condition during active duty service.  Accordingly, the Board finds this new evidence raises a reasonable possibility of substantiating the claim of entitlement to service connection for right shoulder condition.  See Shade, 24 Vet. App. 110.

Law and Regulations

A aeteran is defined as "a person who served in the active military, naval, or air service and who was discharged or released under conditions under than dishonorable." 38 C.F.R. § 3.1(d) (2015).  The term "active service" includes any period of ACDUTRA during which the individual concerned was disabled from a disease or injury incurred or aggravated in the line of duty.  38 U.S.C.A. § 101 (24); 38 C.F.R. § 3.6(a).

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110.  Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

When considering evidence supporting a service-connection claim, the Board must consider, on a case-by-case basis, the competence and sufficiency of lay evidence offered to support a finding of service connection.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (reiterating that "'[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.'") (quoting Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007)).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107 (b); 38 C.F.R. §§ 3.102, 4.3.

Factual Background 

The Veteran's personnel record shows that he was on a period of ACDUTRA from July 9, 1978 to July 22, 1978.  See September 2002 service treatment records.  The Veteran contends that he injured his right shoulder on July 16, 1978.

In January 1966, the Veteran reported on his entry physical that he separated his right shoulder acromioclavicular (AC) joint in 1964, but claimed no symptoms from the injury.  See April 2000 service treatment records.

On July 16, 1978, the Veteran made an emergency room visit for pain in his right shoulder.  The emergency room entry indicates a 1964 right shoulder AC separation.  It stated that that the Veteran slept on his shoulder wrong and also had numbness in the last two digits of his right hand.  The X-rays were negative for a fracture, but the Veteran was diagnosed with AC separation.  See September 2002 service treatment records.

In August 1990, the Veteran reported swollen and painful joints, specifically painful shoulders.  The Veteran reported no problems with normal shoulder activity.  See April 2000 service treatment records.

In March 2000 and March 2001, the Veteran's VA medical provider assessed the Veteran with right shoulder pain with neuralgia.  See October 2008 medical record.

In November 2002, the Veteran received a VA examination.  The VA examiner noted that the Veteran had a prior 1964 right shoulder separation that was reduced on its own.  The Veteran denied any surgical intervention or recurrent problems with the right shoulder until he got into the Army.  The VA examiner said that the Veteran received treatment in July 1978 for right shoulder pain, with X-rays showing a recurrent separation of the AC joint of the right shoulder.  The Veteran said that he had intermittent pain in both of his shoulders, with the right being worse and that he has limited range of motion of his shoulders and tingling in his fingers.  The November 2002 VA examiner diagnosed the Veteran with recurrent right shoulder separation and tendonitis.  She opined that this injury was permanently aggravated beyond its normal progression by the Veteran's military service.  

However, in April 2003, VA sought a clarification of the November 2002 VA examiner's opinion, mistakenly contending that the Veteran's X-ray was negative for a right shoulder AC separation.  The Veteran's July 1978 medical entry actually says that the X-ray was negative for a fracture, not negative for a separation.

In April 2003, the November 2002 VA examiner amended her opinion.  She stated that the Veteran's pre-existing right shoulder AC separation was temporarily aggravated in the military without evidence of a recurrent separation since the Veteran's military service.  The VA examiner opined that the Veteran's mild right shoulder AC separation sustained during his military service was not caused by means of a specific trauma and that the Veteran's service medical records lack documentation of chronicity for a right shoulder conditions.  Thus, the VA examiner concluded that the tendonitis of the Veteran's right shoulder found on examination would be more related to normal daily use from his employment in his post-service civilian tiling business rather than the Veteran's in-service right shoulder AC separation.  See April 2003 correspondence.

In September 2003, the Veteran wrote a letter disagreeing with the VA's April 2003 denial of service connection for his right shoulder disability.  The Veteran disputed the VA's contention that the Veteran's mild AC separation that he sustained during service was not caused by means of a specific trauma.  The Veteran stated that he injured his right shoulder while wrestling in college, but that it was a mild injury and it did not affect him during special forces selection and training, i.e. it was asymptomatic for 14 years.  However, the Veteran stated that while on ACDUTRA on July 15, 1978, the Veteran injured his shoulder during team training.  He said that the injury was painful, but that he continued training.  The Veteran stated that the next morning, July 16, he reported for treatment and that he reported that he injured it the day before, even though this was not reported in the medical record.  The Veteran stated that "one does not separate the AC joint without some sort of specific trauma."  The Veteran said that, since 1978, his right shoulder pain has become a chronic problem and that there is a marked deformity of the right shoulder joint.  He said that he re-injured the shoulder a year later during physical training and he received acupuncture treatment for it.  See January 2004 correspondence.  

In July 2008, the Veteran wrote a letter stating that his account that his right shoulder separation was caused by him sleeping on it wrong was "perhaps an attempt at levity," but that obviously this did not cause his shoulder to separate, but sleeping on the shoulder perhaps caused the injury to be aggravated during sleep.  The Veteran said that he had been self-medicating the chronic pain in his right shoulder for many years and that extensive damage to his right shoulder was repaired during surgery by his private surgeon, Dr. H.  See August 2008 correspondence.

In July 2008, the private surgeon, Dr. H, who operated on the Veteran's shoulder, wrote a letter in support of the Veteran's claim.  The surgeon stated that the Veteran suffered bilateral shoulder AC joint separations related to his military duties and that the Veteran has gone on to develop progressive right and left shoulder pain, weakness, and impairment.  Dr. H stated that recent clinical, X-ray, and magnetic resonance imaging (MRI) evaluations have revealed evidence of post-traumatic AC joint arthropathy, which has required surgical treatment on the Veteran's right side.  In conclusion, Dr. H opined that within a reasonable degree of medical certainty that the Veteran's right and left shoulder symptomatic, end-stage, and post-traumatic AC joint antropathy conditions were related to the Veteran's prior bilateral AC joint separations which occurred while in military service. 

Also in July 2008, Dr. H wrote another letter about the Veteran's right shoulder condition.  Dr. H stated that the Veteran had other shoulder pathology, including a rotator cuff tear and partial tear of the Veteran's biceps tendon that was treated by arthroscopic repair.  Again, Dr. H opined that within a reasonable degree of medical certainty that the Veteran's right shoulder symptomatic and end-stage joint arthropathy was related to the Veteran's prior AC joint separation that occurred while in military service.

In August 2009, the Veteran submitted another letter reiterating that he injured his right shoulder during hand-to-hand combat training on July 15, 1978.  The Veteran noted that he had orders submitted proving that he was orders at that time, as well as a dispensary report indicating right shoulder AC separation.  See August 2009 correspondence.

In August 2009, the Veteran submitted a copy of military orders indicating the Veteran was on active duty from July 9 to July 22, 1978.  

In March 2010, the Veteran submitted a private medical opinion from Dr. S.  Dr. S stated that he treated the Veteran from 1983 to 1984 for degenerative changes in the shoulder with cortisone injections and physical therapy.  Dr. S reported that the Veteran stated that he had a history of previously injuring his shoulder in the military.  Based on the Veteran's history and Dr. S's treatment in 1983 to 1984, Dr. S opined that it was probable than not that the shoulder symptoms that Dr. S treated the Veteran for were a result of injuries sustained on active duty in the Army in 1978.

In May 2010, the Veteran was afforded a VA examination.  The VA examiner reviewed the Veteran's claims file and past medical history.  The VA examiner referenced May 2009 X-rays results that showed an asymmetric widening of the right AC joint that may be related to previous surgery.  The VA examiner diagnosed the Veteran with status-post right shoulder AC joint separation with mild degenerative joint disease.  Without resorting to speculation, the VA examiner opined that he could not determine if the Veteran's right shoulder AC joint separation with mild degenerative joint disease was permanently aggravated beyond its normal progression during the Veteran's ADT resulting in subsequent post-traumatic joint arthropathy and surgical intervention.

The May 2010 VA examiner explained that the Veteran had a prior injury in 1964 and that he was seen for care of his right shoulder on July 16, 1978 without a stated cause of injury noted.  The VA examiner stated that there was no medical record until 2008 of right shoulder surgery.  He also stated that the Veteran did not have right shoulder injury in 1978 and that there are no progress reports of treatment in 1983 and 1984.  The VA examiner stated that the main issue is the discrepancy in the Veteran's claim, with the 2003 VA examiner noting no chronicity of the Veteran's 1978 shoulder injury.  

The May 2010 VA examiner concluded that he could not establish a direct relationship of the Veteran's current right shoulder condition to the 1978 incident because there was no injury during that period.  He stated that there was no objective medical evidence of ongoing chronicity and symptomatology of the right shoulder since military service until 2008 for surgical intervention.  The VA examiner also stated that he could establish an aggravation from the 1978 incident because there was no chronicity of the right shoulder condition.  See May 2010 medical records.

In February 2017, the Veteran testified at a Board videoconference.  The Veteran stated that he injured his right shoulder during his first reserve Annual Training for the Special Forces in July 1978.  The Veteran stated that by 2008 he was having constant pain in his shoulder and he could not sleep on his right side because of the pain.  The Veteran said that he had an operation on his right shoulder in 2008.  

The Veteran testified that he injured his shoulder while doing hand-to-hand combat training and one of the enlisted soldiers brought the Veteran's arm all the back and threw the Veteran onto his shoulder.  The Veteran stated that he treated himself with ibuprofen that event and went to the dispensary the next day, when his shoulder injury was diagnosed.  The Veteran stated that he left the Army reserves and then re-entered in the 1984 to 1985 timeframe.  The Veteran said that he would experience pain in his shoulder while doing reserve duty every now and again, and also at home working around the house when he would do shoulder activity over his head, which would bring a lot of pain.  After the 1978 right shoulder dislocation, the Veteran did not sustain another dislocation, only pain.  The Veteran testified that he did not have any shoulder problems while he was on active duty, nor in the time between his active duty time and the 1978 right shoulder injury.  He testified that he has experienced pain since the 1978 shoulder injury and had one surgery on it.  He stated that he has a deformed bicep and that he has limited motion in his arm such that he cannot shave properly.  

In July 2017, the Veteran submitted a letter from a private doctor, Dr. K.  Dr. K noted that the Veteran reported limited range of motion in the right arm and that the Veteran had a deformed bicep that followed a 2008 right rotator cuff repair.  The Veteran complained that he was mostly pain-free, but complained of pain on activity and residual weakness.  Additionally, Dr. K noted that right shoulder adduction and internal rotation load testing elicited posterior joint pain, abduction with internal rotation caused pain, forward flexion with internal rotation caused pain, stress testing of the external rotators indicated weakness, and stress testing of the suprapinatus indicated weakness.  Dr. K noted that the Veteran's range of motion (ROM) neutral-internal rotation was 20 degrees; neutral-external rotation was 70 degrees; and abduction was 85 degrees.  In conclusion, Dr. K opined that the Veteran had limited range of motion in the right shoulder and that he doubted that the Veteran would ever regain "normal" strength or be completely pain-free.

Analysis

Generally, no presumptions (including the presumptions of soundness, aggravation, or for presumptive diseases) attach to periods of ACDUTRA and INACDUTRA unless "veteran" status is attained during those periods.  Hill v. McDonald, No. 14-1811 (October 7, 2016).  Here, the Veteran had a period of regular active duty.  However, he is not service-connected for any injury or disease for his period of ACDUTRA in 1978.  Thus, he is not a "veteran" for this particular period of ACDUTRA, and the presumptions do not apply.  Therefore, the Board will analyze the claim using the preponderance of the evidence standard.

First, the record is clear that the Veteran has a current right shoulder disability.  The May 2010 VA examiner diagnosed the Veteran with status-post right shoulder AC joint separation with mild degenerative joint disease during the appeals period.  Additionally, the July 2017 letter from Dr. K also indicated that the Veteran has a current right shoulder disability.  Thus, Shedden element one of a current disability is satisfied.

Second, the Veteran has demonstrated that he was on ACDUTRA from July 9, 1978 to July 22, 1978 with the submission of a copy of his military orders for that period.  More importantly, the Veteran has provided medical evidence that he had a right shoulder separation on July 15, 1978 while he was on this period of ACDUTRA.  Furthermore, the Veteran is alleging a simple cause and effect injury, and has consistently held that his right shoulder injury was due to hand-to-hand combat training during a period of ACDUTRA. The Board finds that the Veteran is competent to testify to the in-service injury element, of the specific injury on appeal.  See Kahana, 24 Vet. App. at 428 (indicating the competency of lay evidence is determined on a case-by-case basis and entirely depends on the specific disability at issue); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (clarifying that lay evidence is competent concerning simple conditions).  The Board accepts the Veteran's explanation as credible, particular as subsequent treatment records support the existence of an injury.  Thus, Shedden element two of an in-service injury or aggravation of a pre-existing injury is also satisfied.

The Board is cognizant that the May 2010 VA examiner stated that the Veteran did not sustain an injury in July 1978.  However, review of the July 1978 medical record plainly indicates that the Veteran was diagnosed with a right shoulder AC separation, in spite of the May 2010 VA examiner's statement to the contrary.   

Third, the Board has carefully considered the medical evidence of record with respect to Shedden element three of a nexus between the Veteran's current right shoulder disability and his July 1978 right shoulder AC separation.  Specifically, the Board has weighed the private medical opinions of Dr. K and Dr. S finding a positive nexus versus the negative nexus opinions from the November 2002 and May 2010 VA examiners. 

With respect to the negative nexus opinions, the Board notes that the November 2002 medical examiner's opinion was based on the false factual assertion that the July 1978 X-ray was negative for a right shoulder separation when, in fact, the X-ray was negative for a right shoulder fracture and was not negative for a right shoulder separation.  Additionally, the Board notes again that the May 2010 VA examiner likewise based his opinion on the false factual assertion that the Veteran did not sustain an right shoulder injury in July 1978 when the medical record diagnosis plainly indicates a medical diagnosis of a right shoulder AC separation.  Additionally, the May 2010 VA examiner denied service connection because he thought that the Veteran did not have evidence of chronicity of injury.  However, Dr. S wrote a letter stating that he treated the Veteran for a right shoulder injury in 1983 to 1984 and the Veteran's service treatment records indicated a complaint for shoulder pain in August 1990.  Furthermore, the Veteran's VA medical provider also assessed the Veteran with right shoulder pain with neuralgia in March 2000 and March 2001.  

With respect to the positive nexus opinions, Dr. S's March 2010 opinion is more probative than the VA examiners' opinions because Dr. S treated the Veteran for a sustained period of two years (1983 to 1984) for his right shoulder injury beginning 5 years after the July 1978 injury, indicating a familiarity with the Veteran's medical condition.  Likewise, Dr. H's July 2008 opinion is more probative than the VA examiners' opinions because Dr. H did not merely examine the Veteran's right shoulder, but actually operated on the Veteran's right shoulder.  Additionally, both Dr. S and Dr. H based their opinions on the factual basis that the Veteran sustained a July 1978 right shoulder separation documented in the claims file.  Nevertheless, the Board finds fault with the lack of explicit rationales underlying their respective positive opinions.  

However, medical opinions do not need to be perfect, they need to be adequate.  A VA opinion report is adequate if it is based on correct facts and sufficiently informs the Board of the medical expert's judgment on a medical question and the "essential rationale" for the opinion.  The report must be "read as a whole" and a medical examiner is not required to provide a detailed review of medical history or comment on every piece of favorable evidence in the record. Monzingo v. Shinseki, 26 Vet. App. 97, 105-7 (2012); see Acevedo v. Shinseki, 25 Vet. App. 286, 293 (2012) (noting that VA examiners do not have a reasons or bases requirement).  

Ultimately, the Board finds that there is an approximate balance of positive and negative evidence as to whether there is a nexus between an in-service injury or aggravation of a pre-existing injury.  Given such finding and upon resolution of all reasonable doubt in his favor, the Board concludes that service connection for a right shoulder disability is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for a right shoulder condition is reopened.

Entitlement to service connection for a right shoulder disability is granted.




____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


